          Case 1:81-cv-01165-BLW Document 1288 Filed 05/18/19 Page 1 of 4



W. Christopher Pooser, ISB No. 5525
E-mail: christopher.pooser@stoel.com
Elijah M. Watkins, ISB No. 8977
E-mail: elijah.watkins@stoel.com
Wendy J. Olson, ISB No. 7634
E-mail: wendy.olson@stoel.com
STOEL RIVES LLP
101 S. Capitol Blvd, Ste 1900
Boise, ID 83702
Telephone: (208) 389-9000
Fax: (208) 389-9040

Attorneys for Plaintiffs


                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO

WALTER D. BALLA, et al.,

                       Plaintiffs,               Case No. CV 81-1165-S-BLW

         v.                                      PLAINTIFFS’ MOTION TO SEAL
                                                 EXHIBITS TO THE DECLARATION OF
IDAHO STATE BOARD OF                             WENDY J. OLSON IN SUPPORT OF
CORRECTION, et al.,                              OPPOSITION TO MOTION TO
                                                 TERMINATE (Dkt 1287)
                       Defendants.


         COME NOW, Plaintiffs Walter D. Balla, et al., pursuant to Local Civil Rule 5.3, and

move to seal the documents listed below. The documents below have either been designated as

“Attorneys’ Eyes Only” by Defendants or otherwise contain confidential protected health or

inmate information. Release of this information may violate the inmates’ rights under the Health

Insurance Portability and Accountability Act of 1996 and/or create a security concern for the

Defendants.

         Each of the documents listed below was filed on May 17, 2019, as exhibits to the

unsealed Declaration of Wendy J. Olson in Support of Plaintiffs’ Opposition to Defendants’



PLAINTIFFS’ MOTION TO SEAL EXHIBITS TO THE DECLARATION OF WENDY J.
OLSON IN SUPPORT OF OPPOSITION TO MOTION TO TERMINATE (Dkt 1287) - 1
101899685.1 0063811-00006
          Case 1:81-cv-01165-BLW Document 1288 Filed 05/18/19 Page 2 of 4



Motion to Terminate Prospective Relief (Dkt. 1257) and Request for Evidentiary Hearing (Olson

Declaration), and in support of Dkt. 1286:

         1. Exhibit 7 to the Olson Declaration;

         2. Exhibit 8 to the Olson Declaration;

         3. Exhibit 9 to the Olson Declaration;

         4. Exhibit 11 to the Olson Declaration;

         5. Exhibit 12 to the Olson Declaration;

         6. Exhibit 13 to the Olson Declaration;

         7. Exhibit 15 to the Olson Declaration;

         8. Exhibit 16 to the Olson Declaration;

         9. Exhibit 23 to the Olson Declaration;

         10. Exhibit 25 to the Olson Declaration;

         11. Exhibit 26 to the Olson Declaration;

         12. Exhibit 27 to the Olson Declaration;

         13. Exhibit 28 to the Olson Declaration;

         14. Exhibit 29 to the Olson Declaration;

         15. Exhibit 30 to the Olson Declaration;

         16. Exhibit 31 to the Olson Declaration;

         17. Exhibit 33 to the Olson Declaration;

         18. Exhibit 34 to the Olson Declaration;

         19. Exhibit 35 to the Olson Declaration;

         20. Exhibit 36 to the Olson Declaration;

         21. Exhibit 37 to the Olson Declaration;



PLAINTIFFS’ MOTION TO SEAL EXHIBITS TO THE DECLARATION OF WENDY J.
OLSON IN SUPPORT OF OPPOSITION TO MOTION TO TERMINATE (Dkt 1287) - 2
101899685.1 0063811-00006
          Case 1:81-cv-01165-BLW Document 1288 Filed 05/18/19 Page 3 of 4



         22. Exhibit 38 to the Olson Declaration;

         23. Exhibit 39 to the Olson Declaration;

         24. Exhibit 41 to the Olson Declaration;

         25. Exhibit 42 to the Olson Declaration; and

         26. Exhibit 44 to the Olson Declaration.

         DATED: May 17, 2019.

                                                    STOEL RIVES LLP



                                                    /s/ Wendy J. Olson
                                                    W. Christopher Pooser
                                                    Elijah M. Watkins
                                                    Wendy J. Olson
                                                    Attorneys for Plaintiffs




PLAINTIFFS’ MOTION TO SEAL EXHIBITS TO THE DECLARATION OF WENDY J.
OLSON IN SUPPORT OF OPPOSITION TO MOTION TO TERMINATE (Dkt 1287) - 3
101899685.1 0063811-00006
          Case 1:81-cv-01165-BLW Document 1288 Filed 05/18/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

         I hereby certify that on May 17, 2019, I served a copy of the foregoing PLAINTIFFS’

MOTION TO SEAL EXHIBITS TO THE DECLARATION OF WENDY J. OLSON IN

SUPPORT OF OPPOSITION TO MOTION TO TERMINATE (Dkt 1287) on CM/ECF

Registered Participants as reflected on the Notice of Electronic Filing as follows:


Mark A. Kubinski - mkubinsk@idoc.idaho.gov
Colleen D. Zahn - colleen.zahn@ag.idaho.gov
Brian V. Church – brian.church@ag.idaho.gov




                                              /s/ Wendy J. Olson
                                              W. Christopher Pooser
                                              Elijah M. Watkins
                                              Wendy J. Olson




PLAINTIFFS’ MOTION TO SEAL EXHIBITS TO THE DECLARATION OF WENDY J.
OLSON IN SUPPORT OF OPPOSITION TO MOTION TO TERMINATE (Dkt 1287) - 4
101899685.1 0063811-00006
